NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



BRANDON WILLIAMS,                )
                                 )
          Appellant,             )
                                 )
v.                               )                     Case No. 2D18-2345
                                 )
STATE OF FLORIDA,                )
                                 )
          Appellee.              )
________________________________ )

Opinion filed August 30, 2019.

Appeal from the Circuit Court for Manatee
County; Edward Nicholas, Judge.

Howard L. Dimmig, II, Public Defender, and
Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


MORRIS, BLACK, and BADALAMENTI, JJ., Concur.